Investors and Analyst PRESENTED TO: KITE HEADQUARTERSIndianapolis, IN KITE REALTY GROUP 2 DISCLAIMER This presentation contains certain statements that are not historical fact and may constitute forward- looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results of the Company to differ materially from historical results or from any results expressed or implied by such forward-looking statements, including, without limitation: national and local economic, business, real estate and other market conditions, particularly in light of the current challenging economic conditions; financing risks, including the availability of and costs associated with sources of liquidity; the Company’s ability to refinance, or extend the maturity dates of, its indebtedness; the level and volatility of interest rates; the financial stability of tenants, including their ability to pay rent and the risk of tenant bankruptcies; the competitive environment in which the Company operates; acquisition, disposition, development and joint venture risks; property ownership and management risks; the Company’s ability to maintain its status as a real estate investment trust (“REIT”) for federal income tax purposes; potential environmental and other liabilities; impairment in the value of real estate property the Company owns; risks related to the geographical concentration of our properties in Indiana, Florida and Texas; assumptions underlying our anticipated growth sources; and other factors affecting the real estate industry generally. The Company refers you the documents filed by the Company from time to time with the Securities and Exchange Commission, specifically the section titled “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, which discuss these and other factors that could adversely affect the Company’s results.The Company undertakes no obligation to publicly update or revise these forward-looking statements (including the FFO and net income estimates), whether as a result of new information, future events or otherwise. 3 COMPANY OVERVIEW •Stable Operating Portfolio •63 Properties in 10 states •53 Properties in the Retail Operating Portfolio; 93.1% leased •Diverse tenant base:Largest tenant represents only 3.2% of annualized base rent •5 mile demographics:Population 126,000; Average HHI $85,000 •Increased Leasing & Operating Productivity •Over 650,000 square feet of leasing production through September 30, 2011 at aggregate rent spreads of 6.3% •8 consecutive quarters of positive rent spreads •Same property net income increased 5.0% over the prior year •Total revenue from property operations increased 8.4% over the prior year •Development & Redevelopment Progress •A groundbreaking is planned for early December 2011 at Delray Marketplace in Delray Beach, Florida. •Whole Foods at Cobblestone Plaza in Pembroke Pines, Florida and Whole Foods at Oleander Point in Wilmington, North Carolina are under construction. •South Elgin Commons in Chicago, Illinois became fully operational. •Nordstrom Rack, The Container Store, and buybuy Baby have opened at Rivers Edge redevelopment in Indianapolis.Construction continues for remaining anchors Arhaus Furniture and BGI Fitness. •Cash NOI Growth Potential •$7.9 million of annualized cash NOI from executed leases Information as of September 30, 2011 LEASING 5 PORTFOLIO SAME STORE NOI TRENDS KITE REALTY GROUP 6 LEASED PERCENTAGES: RETAIL OPERATING PORTFOLIO •Total portfolio is currently 93.1% leased. KITE REALTY GROUP RENT SPREADS KITE REALTY GROUP 7 2011* New Leases 8.9% 9.8% 4.4% Renewals 2.6% <3.5%> <0.8%> Weighted Total 6.3% 5.1% 2.1% Rent Spreads * Through September 30, 2011 •8 consecutive quarters of positive aggregate rent spreads 8 •Company-wide focus on leasing the portfolio to high-credit tenants. •Total annual production •2009 - 673,000 •2010 - 1,100,600 •2011 - 666,300* Total Leasing Production - New and Renewal Leases By Quarter LEASING - ACTIVITY * Through September 30, 2011 KITE REALTY GROUP RETAIL RELATIONSHIPS New Retail Relationships •National Retailers:Nordstrom Rack / The Container Store / Arhaus Furniture / Whole Foods / Fresh Market / Advanced Auto / Babies “R” Us and Toys “R” Us / Ulta / Urban Outfitters / Vitamin Shoppe / buybuy Baby / Apricot Lane / Bobby Chan / Chico’s / Dollar Tree / Goodwill / White House | Black Market / JoS. A. Bank •Restaurants:BJ’s Brewhouse / Buffalo Wild Wings / Corner Bakery / Jason’s Deli /Pei Wei / Max’s Grille / Shula Burger / Brother’s Bar & Grill KITE REALTY GROUP 9 DIVERSE TENANT BASE Quality Retail Tenants KITE REALTY GROUP 10 (1)Annualized base rent represents the monthly contractual rent for September 2011 for each applicable tenant multiplied by 12. (2)S&P credit ratings for parent company as of 10/24/2011. DEVELOPMENT KITE REALTY GROUP 12 COBBLESTONE PLAZA Pembroke Pines, Florida In-Process Development •The Whole Foods building will be turned over during the 4th quarter with an opening expected in Q1, 2012. •Construction on the Whole Foods building has increased awareness of the center.The project is 95.6% leased or committed as of September 30, 2011. KITE REALTY GROUP 13 OLEANDER SHOPPING CENTER Wilmington, North Carolina In-Process Redevelopment •Oleander Shopping Center, Wilmington, NC, was acquired by Kite in February 2011. •A 30,000 square foot Whole Foods will replace the former Lowes Food Store. •Kite commenced construction of the new Whole Foods during the 3rd quarter with a turnover to the tenant scheduled before December 31, 2011. KITE REALTY GROUP 14 RIVERS EDGE Indianapolis, Indiana In-Process Redevelopment •The Rivers Edge redevelopment is proceeding on schedule.New anchor tenants including Nordstrom Rack, The Container Store, and buybuy Baby have opened. •Phase II of the project is under way and will include a new 18,000 SF BGI building and a renovated space for Arhaus Furniture. •The center is 100% leased and is partially operational. KITE REALTY GROUP 15 DELRAY MARKETPLACE Delray Beach, Florida In-Process Development •Received a $62 million construction loan commitment with an anticipated November closing. •Official groundbreaking in the first week of December. •Including anchors Publix and Frank Theatres, we currently have 23 executed leases.The center is approximately 66% pre-leased or committed. KITE REALTY GROUP 16 NEW HILL PLACE Holly Springs, North Carolina Future Development •Four national junior anchor leases are executed. •Phase I of New Hill Place is scheduled to commence construction in spring. •Construction loan to be finalized prior to construction commencement. BALANCE SHEET KITE REALTY GROUP 18 DEBT AND CAPITAL MARKETS UPDATE Primary Debt Capital Market Initiatives •Manage fixed to floating ratio to a goal of 80/20 (w/construction loan debt). •Capitalize on low long-term interest rate environment. •De-levering in process through NOI growth and non-core asset sales. Significant Debt Transactions •Closed on $82.0M of secured financing for 10 years at 5.44%.Proceeds were utilized to payoff loans on Glendale Town Center, Bayport Commons, and Eddy Street Commons •Received a $62.0M construction loan commitment to finance the vertical construction at Delray Marketplace in Delray Beach, Florida •Exercised the one-year extension option on the $20.4 million mortgage on Gateway Shopping Center. As a result of these activities, the Company has no remaining 2011 maturities. KITE REALTY GROUP 19 SCHEDULE OF DEBT MATURITIES Extend duration of maturities while continuing to stagger debt maturities to mitigate risk. (1)Line of credit maturity assumes we exercise the one year extension option. (2)Subsequent to the quarter end, we exercised the one-year extension option. KITE REALTY GROUP 20 NOI GROWTH POTENTIAL THROUGH INCREMENTAL CASH NOI •NOI growth potential through continued cash rent commencement from executed leases at operating properties and in-process development and redevelopment properties. •Continue to improve our debt-to-EBITDA level as tenants who have executed leases take occupancy. Information as of September 30, 2011
